PER CURIAM.
The order of this Court dated October 18, 1965 dismissing the petition for certiorari herein sua sponte because of petitioner’s failure to file a record within the time allowed by previous order of this Court is hereby vacated, set aside and held for naught and this cause will be in due course considered by the Court on the petition for writ of certiorari and the accompanying record and briefs.
On consideration of the petition for review filed by the respondent, the Court has determined that, due to an error in the Clerk’s office, the record in this cause which was received by the Clerk July 13, 1965 within the time allowed by the previous Court order was docketed and filed in the wrong file.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW, O’CONNELL and CALDWELL, JJ., concur.